                                            Case 5:20-cv-06069-EJD Document 64 Filed 01/28/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                            UNITE HERE RETIREMENT FUND, et
                                   8        al.,                                          Case No. 5:20-cv-06069-EJD

                                   9                     Plaintiffs,                      ORDER DENYING MOTION TO
                                                                                          DISMISS
                                  10               v.
                                                                                          Re: Dkt. No. 46
                                  11        CITY OF SAN JOSE, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant Dolce International/San Jose, LLC’s (“Dolce”) motion to
                                  14   dismiss certain claims brought by Plaintiffs Unite Here Retirement Fund and Trustees of the Unite
                                  15   Here Retirement Fund (collectively, the “Fund”) and by Co-Defendant City of San Jose (the
                                  16   “City”) pursuant to Federal Rule of Civil Procedure 12(b)(6). See Def.’s Mot. to Dismiss, Dkt. No.
                                  17   46 (“Motion”). The Court heard oral argument on January 21, 2021. For the reasons below, the
                                  18   Court DENIES Dolce’s Motion.
                                  19   I.       Background
                                  20            The City owned a hotel and conference center known as the Dolce Hayes Mansion (“Hayes
                                  21   Mansion”) from 2003 to 2019, when the City ultimately sold Hayes Mansion to a party unrelated
                                  22   to the dispute at hand.1 First Am. Compl. (“FAC”) ¶¶ 9, 13, Dkt. No. 18. In 2003, when the City
                                  23   came into possession of Hayes Mansion, the City and Dolce entered into a management agreement
                                  24   by which Dolce would operate and manage the City’s Hayes Mansion as a hotel and conference
                                  25   center. FAC ¶ 10. Dolce did indeed manage and operate Hayes Mansion throughout the duration
                                  26
                                  27
                                       1
                                        This statement and all those contained within the “Background” section summarize allegations
                                       made by one or more of the parties.
                                  28   Case No. 5:20-cv-06069-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                        1
                                          Case 5:20-cv-06069-EJD Document 64 Filed 01/28/21 Page 2 of 10




                                   1   of the City’s ownership of Hayes Mansion. Id.

                                   2          From at least 2010, various Hayes Mansion employees were represented by UNITE HERE

                                   3   Local 19 (and/or its predecessor union) in entering into a series of collective bargaining

                                   4   agreements with Hayes Mansion. Id. ¶ 11. These collective bargaining agreements mandated

                                   5   contributions to the Fund and its predecessor fund, the National Retirement Fund, on behalf of the

                                   6   employees represented by UNITE HERE Local 19. Id. ¶ 12. The Fund is a multiemployer trust

                                   7   fund that established and maintains a plan known as the “Legacy Plan” to provide retirement

                                   8   income to employees for whom contributions are made by employers. Id. ¶ 4.

                                   9          The obligation by an employer, either the City or Dolce, to make contributions to the Fund

                                  10   was terminated as a result of the City’s sale of Hayes Mansion in 2019. Id. ¶ 13. Nonetheless, the

                                  11   Fund maintains that either Dolce or the City, as the entity required to contribute to the Fund, is an

                                  12   “employer” for the purposes of incurring a withdrawal liability under the Employee Retirement
Northern District of California
 United States District Court




                                  13   Income Security Act of 1974, as amended by the Multiemployer Pension Plan Amendments Act of

                                  14   1980, (“ERISA”) due to withdrawing from the Fund. Id. ¶¶ 16, 29. The Fund assessed a

                                  15   withdrawal liability in the principal amount of $1,136,944.00 payable in eighty quarterly

                                  16   installments of $21,744.50. FAC ¶¶ 18–20, 31, Ex. A, Dkt. No. 18-1. In June 2019, the Fund

                                  17   decided to notify the City and Dolce of the withdrawal liability amount, provided a schedule for

                                  18   withdrawal liability payments, and demanded payment in accordance with the schedule (“Notice

                                  19   and Demand”), as required by ERISA. Id. ¶¶ 17, 19, 31.

                                  20          The City and Dolce claim that the other is responsible for the withdrawal liability

                                  21   payments and have taken different approaches with the Fund in regard to contesting the disputed

                                  22   contributions. Id. ¶ 14. In January 2020, Dolce timely exercised its right under ERISA to request a

                                  23   review of the Notice and Demand with the Fund. Id. ¶ 32. In that request for review, Dolce denied

                                  24   any obligation to contribute to the Fund and asserted that such an obligation was instead held by

                                  25   the City. Id. ¶ 34. In any event, beginning in December 2019, Dolce proceeded to make the

                                  26   demanded quarterly withdrawal liability payments to the Fund in accordance with ERISA’s “pay

                                  27   now, dispute later” provisions. Motion, p. 1. In December 2020, Dolce timely exercised its right

                                  28   Case No. 5:20-cv-06069-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         2
                                           Case 5:20-cv-06069-EJD Document 64 Filed 01/28/21 Page 3 of 10




                                   1   under ERISA to demand arbitration of its dispute with the Fund. FAC ¶ 33; Pls.’ Mot. to Stay

                                   2   Processing of the Demand for Arb. by Def., Dkt. No. 60, p. 4. In contrast, the City did not request

                                   3   review of the withdrawal liability nor did it submit the first quarterly payment demanded by the

                                   4   Fund. FAC ¶¶ 21–22; Pls.’ Resp. to Motion, Dkt. No. 47, p. 3.

                                   5          On April 28, 2020, the Fund originally brought this lawsuit against the City in the United

                                   6   States District Court for the Southern District of New York, where the Fund’s plan was

                                   7   administered, to collect the entire outstanding withdrawal liability. UNITE HERE Retirement

                                   8   Fund, et al. v. City of San Jose, Civ. No. 20-cv-3319 (S.D.N.Y. 2020), Dkt. No. 1 (original

                                   9   complaint). After the lawsuit was transferred to this Court due to a related case here,2 the Fund

                                  10   amended its original complaint to include Dolce as an additional defendant, seeking the Court to

                                  11   adjudicate whether the City or Dolce is the “employer” for the purposes of imposing the ERISA-

                                  12   mandated withdrawal liability pursuant to Sections 4201 through 4225 and 4301 of ERISA, 29
Northern District of California
 United States District Court




                                  13   U.S.C. § 1381–1405, 1451. FAC ¶¶ 1, 36.

                                  14          Dolce filed the present Motion, seeking to dismiss claims by the City and the Fund. At the

                                  15   time of the filing of Dolce’s Motion, the City had a cross-claim against Dolce alleging that Dolce,

                                  16   not the City, is the “employer” within the meaning of Section 4212(a) of ERISA. Def. City’s

                                  17   Answer to FAC and Cross-cl., Dkt. No. 23, p. 5. The City later filed an amended answer which no

                                  18   longer includes the cross-claim against Dolce. Def. City’s First Am. Answer to FAC, Dkt. No. 48.

                                  19   For that reason, the Court deems Dolce’s Motion moot as to the City.

                                  20          As to the Fund, Dolce argues that pursuant to ERISA’s mandatory arbitration provisions,

                                  21   the determination of who is an “employer” under ERISA must be arbitrated rather than

                                  22   adjudicated by this Court. Motion, p. 2. While the Fund agrees that certain withdrawal liability

                                  23   disputes under ERISA are subject to arbitration, the Fund opposes the Motion, arguing that the

                                  24   determination of who is an “employer” under ERISA is a threshold jurisdictional question that is

                                  25

                                  26   2
                                        Dolce is separately suing the City based on a series of claims stemming from their management
                                  27   agreement for Hayes Mansion in a related lawsuit before this Court. Dolce International/San Jose,
                                       LLC v. City of San Jose, Case No. 5:20-cv-03774-EJD.
                                  28   Case No. 5:20-cv-06069-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                        3
                                             Case 5:20-cv-06069-EJD Document 64 Filed 01/28/21 Page 4 of 10




                                   1   proper for this Court to decide before a party is required to arbitrate. Pls.’ Resp. to Motion, Dkt.

                                   2   No. 47, p. 5, 9.

                                   3   II.      Legal Standard

                                   4            Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim with sufficient

                                   5   specificity to “give the defendant fair notice of what the ... claim is and the grounds upon which it

                                   6   rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929

                                   7   (2007) (internal quotations omitted). A complaint which falls short of the Rule 8(a) standard may

                                   8   be dismissed if it fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

                                   9   “Dismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal

                                  10   theory or sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela Hosp.

                                  11   Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). Moreover, the factual allegations “must be

                                  12   enough to raise a right to relief above the speculative level” such that a claim “is plausible on its
Northern District of California
 United States District Court




                                  13   face.” Twombly, 550 U.S. at 555, 570, 127 S.Ct. 1955.

                                  14            When deciding whether to grant a motion to dismiss, the court generally “may not consider

                                  15   any material beyond the pleadings.” Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d

                                  16   1542, 1555 n.19 (9th Cir. 1990). The court must accept as true all “well-pleaded factual

                                  17   allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). The court

                                  18   must also construe the alleged facts in the light most favorable to the plaintiff. Love v. United

                                  19   States, 915 F.2d 1242, 1245 (9th Cir. 1998). Furthermore, “material which is properly submitted

                                  20   as part of the complaint may be considered.” Hal Roach Studios, 896 F.2d at 1555 n.19. However,

                                  21   “courts are not bound to accept as true a legal conclusion couched as a factual allegation.”

                                  22   Twombly, 550 U.S. at 555, 127 S.Ct. 1955.

                                  23   III.     Discussion

                                  24            In its Motion, Dolce argues that the Fund’s claim should be dismissed because they are

                                  25   subject to arbitration first. Motion, p. 2. More specifically, Dolce contends that an arbitrator, and

                                  26   not the court, must decide whether Dolce is the “employer” of the bargaining unit employees at

                                  27   Hayes Mansion and thus, subject to a withdrawal liability. Id. In support of this assertion, Dolce

                                  28   Case No. 5:20-cv-06069-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                          4
                                           Case 5:20-cv-06069-EJD Document 64 Filed 01/28/21 Page 5 of 10




                                   1   points to Section 4221 of ERISA, and specifically the “MPPAA,” which states in part that “[a]ny

                                   2   dispute between an employer and the plan sponsor of a multiemployer plan concerning a

                                   3   determination made under sections 1381 through 1399 of this title shall be resolved through

                                   4   arbitration.” 29 U.S.C. § 1401(a); see also Bd. of Trustees of Const. Laborers' Pension Tr. for S.

                                   5   California v. M.M. Sundt Const. Co., 37 F.3d 1419, 1420 (9th Cir. 1994) (“M.M. Sundt”) (“Under

                                   6   ERISA, disputes which arise under 29 U.S.C. §§ 1381–99 are to be resolved through

                                   7   arbitration.”).3 This statutory requirement to arbitrate extends to “[i]ssues concerning whether an

                                   8   employer has withdrawn from a plan and, if so, the amount of withdrawal liability are committed

                                   9   to arbitration.” Irigaray Dairy v. Dairy Employees Union Local No. 17 Christian Labor Ass’n of

                                  10   the United States of Am. Pension Tr., 153 F. Supp. 3d 1217, 1257 (E.D. Cal. 2015).

                                  11          The Ninth Circuit has not directly addressed whether the statutory requirement to arbitrate

                                  12   extends to the specific issue raised here—namely, whether a defendant is an “employer” under the
Northern District of California
 United States District Court




                                  13   MPPAA. See generally Irigaray Dairy 153 F. Supp. 3d at 1257. Several other circuit courts,

                                  14   however, “have held that whether a defendant is an employer under the MPPAA is subject to

                                  15   judicial review, not arbitration.” Irigaray Dairy 153 F. Supp. 3d at 1257–58 (citing N.Y. State

                                  16   Teamsters Conf. Pension & Ret. Fund v. Express Servs. Inc., 426 F.3d 640, 645 (2d Cir. 2005)

                                  17   (“Express Servs.”); Galgay v. Beaverbrook Coal Co., 105 F.3d 137, 142 (3d Cir. 1997); Rheem

                                  18   Mfg. Co. v. Cent. States Se. & Sw. Areas Pension Fund, 63 F.3d 703, 706 (8th Cir. 1995);

                                  19   Teamsters Joint Council No. 83 v. Centra, Inc., 947 F.2d 115, 122 (4th Cir. 1991); Carriers

                                  20   Container Council, Inc. v. Mobile S.S. Ass'n Inc.–Intern. Longshoreman's Ass'n, AFL–CIO

                                  21   Pension Plan & Trust, 896 F.2d 1330, 1345 (11th Cir. 1990)). In other words, “employer status is

                                  22   a ‘threshold legal issue’ requiring ‘judicial resolution,’ since an entity that is not an employer

                                  23

                                  24
                                       3
                                         “Arbitration is the initial stage of the dispute resolution process established by statute, with
                                       judicial consideration to follow, ‘to enforce, vacate or modify the arbitrator's award.’” Irigaray
                                  25   Dairy, 153 F. Supp. 3d at 1257 (quoting Teamsters Pension Trust Fund-Bd. of Trustees of W.
                                       Conference v. Allyn Trans. Co., 832 F.2d 502, 504 (9th Cir. 1987)). Thus, ERISA’s “arbitration
                                  26   clause constitutes an exhaustion of administrative remedies requirement.” M.M. Sundt, 37 F.3d at
                                       1420. The arbitration clause “is not a jurisdictional prerequisite to federal court review” and
                                  27   further, “district courts maintain subject matter jurisdiction for all disputes arising under ERISA
                                       pursuant to 29 U.S.C. § 1451(c).” Id.
                                  28   Case No. 5:20-cv-06069-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                             5
                                          Case 5:20-cv-06069-EJD Document 64 Filed 01/28/21 Page 6 of 10




                                   1   cannot, under the MPPAA, be required to arbitrate.” Express Servs., 426 F.3d at 645 (citing

                                   2   Bowers v. Transportacion Maritima Mexicana, S.A., 901 F.2d 258, 261 (2d Cir. 1990); Mason &

                                   3   Dixon Tank Lines, Inc. v. Cent. States, Se. & Sw. Areas Pension Fund, 852 F.2d 156, 167 (6th Cir.

                                   4   1988)).

                                   5             A number of district courts within the Ninth Circuit have also consistently held that

                                   6   questions of employer-status, particularly for purposes of withdrawal liability, are proper for

                                   7   judicial review. See Irigaray Dairy, 153 F. Supp. 3d at 1257–58; Marine Carpenters Pension

                                   8   Fund v. Puglia Marine, LLC, 382 F. Supp. 3d 1134, 1142 (W.D. Wash. 2019); Resilient Floor

                                   9   Covering Pension Fund v. Floor Covering Contracts, 2020 WL 7056001, at *2 (N.D. Cal. Dec. 2,

                                  10   2020); Bd. of Trustees of Butcher & Provision Workers Pension Fund of S. California v. Specialty

                                  11   Meats, Inc., 2013 WL 12116381, at *5 (C.D. Cal. Sept. 30, 2013).

                                  12             There exists a narrow exception to the general notion that a determination of a party’s
Northern District of California
 United States District Court




                                  13   status as an employer is appropriate for judicial review rather than arbitration. See Irigaray Dairy,

                                  14   153 F. Supp. 3d at 1258; Galgay, 105 F.3d at 141; Centra, 947 F.2d at 122. That exception exists

                                  15   when an entity claims that it once was an employer but now claims it has since ceased to be an

                                  16   employer. Id. Such disputes are subject to arbitration. Id.

                                  17             Dolce cites to M.M. Sundt as its primary support for its assertion that “a failure to undergo

                                  18   the arbitration process prescribed in §4221(a) could indeed support dismissal under Rule

                                  19   12(b)(6).” Motion, p. 12 (emphasis added). Although Dolce is indeed correct that a failure to

                                  20   undergo ERISA’s mandatory arbitration process can result in dismissal under Rule 12(b)(6), it

                                  21   does not follow that the Fund’s claim is subject to dismissal in this case. The court in M.M. Sundt

                                  22   dismissed the plaintiff’s claim for failure to exhaust arbitration, however, for entirely different

                                  23   reasons than are present here. See M.M. Sundt, 37 F.3d at 1420. In the midst of ongoing arbitration

                                  24   regarding the amount of withdrawal liability, the plaintiff pension fund in M.M. Sundt brought suit

                                  25   against a defendant construction company, seeking discovery of certain information that was

                                  26   denied by the arbitrator. See id. The plaintiff’s lawsuit in M.M. Sundt was properly dismissed

                                  27   under Rule 12(b)(6) due to the plaintiff’s failure to complete the arbitration process. See id. at

                                  28   Case No. 5:20-cv-06069-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                           6
                                             Case 5:20-cv-06069-EJD Document 64 Filed 01/28/21 Page 7 of 10




                                   1   1421. Critically, the employer-status of the defendant construction company was clear and not in

                                   2   dispute by either party. See id. In contrast, Dolce’s contested status as an employer is at the heart

                                   3   of this dispute, distinguishing this case from the settled employer-status of the parties in M.M.

                                   4   Sundt. See Motion, p. 2. But see M.M. Sundt, 37 F.3d at 1421. Further, the instant suit does not

                                   5   arise from a dispute that originated during ongoing arbitration. In contrast, this suit is attempting

                                   6   to settle the preliminary question of whether mandating a party to undergo arbitration is even

                                   7   appropriate when the employer-status of another party is in dispute. Motion, p. 1–2. The court in

                                   8   Irigaray Dairy answers this question in the negative. See Irigaray Dairy, 153 F. Supp. 3d at 1257–

                                   9   58.

                                  10            Dolce presents a novel argument in its Reply that seemingly seeks to have Dolce shoehorn

                                  11   itself into the narrow exception described in Irigaray Dairy by simultaneously taking advantage of

                                  12   two competing applications of employer-status. Def. Dolce’s Reply to Pls.’ Resp. to Motion, Dkt.
Northern District of California
 United States District Court




                                  13   No. 49, p. 2–3, 10; see also Irigaray Dairy, 153 F. Supp. 3d at 1258. As described above, that

                                  14   exception states that “disputes as to whether an entity has ceased to be an employer, rather than

                                  15   whether the entity was ever an employer, are subject to arbitration.” Irigaray Dairy, 153 F. Supp.

                                  16   3d at 1258 1258 (citing Galgay, 105 F.3d at 141; Centra, 947 F.2d at 122). Dolce claims that, by

                                  17   virtue of its membership in a controlled group that contributes to the Fund due to the controlled

                                  18   group’s management of other unrelated properties,4 Dolce is indeed an employer for the purposes

                                  19   of proceeding to arbitration. Def. Dolce’s Reply to Pls.’ Resp. to Motion, Dkt. No. 49, p. 10.

                                  20   Dolce goes on to further claim that it is not, and never was, an employer specifically in regard to

                                  21   the employees at Hayes Mansion and thus, it is not the employer for the imposition of the

                                  22   withdrawal liability in question. Id. Dolce’s reliance on the narrow exception articulated above is

                                  23   misguided. Dolce is not asserting that it once was an employer and has since ceased to be an

                                  24

                                  25
                                       4
                                         In Dolce’s Reply to Plaintiffs’ Response to Dolce’s Motion to Dismiss, Dolce asserts that it
                                       became an affiliate of Wyndham Hotel Group LLC in 2015 and thus became part of a “controlled
                                  26   group” for the purposes of ERISA. Def. Dolce’s Reply to Pls.’ Resp. to Motion, Dkt. No. 49, p. 2–
                                       3. ERISA’s “controlled group” provisions state in part that “all employees of trades or businesses
                                  27   (whether or not incorporated) which are under common control shall be treated as employed by a
                                       single employer and all such trades and businesses as a single employer.” 29 U.S.C. § 1301(b).
                                  28   Case No. 5:20-cv-06069-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                        7
                                          Case 5:20-cv-06069-EJD Document 64 Filed 01/28/21 Page 8 of 10




                                   1   employer of the bargaining unit employees at Hayes Mansion—an issue that would be appropriate

                                   2   for arbitration. See Irigaray Dairy, 153 F. Supp. 3d at 1258. Rather, Dolce claims that it was never

                                   3   the employer of the employees working at the Hayes Mansion and never held an obligation to

                                   4   contribute to the Fund whatsoever regarding the bargaining unit employees at Hayes Mansion.

                                   5   Def. Dolce’s Reply to Pls.’ Resp. to Motion, Dkt. No. 49, p. 10. As outlined above, this issue is

                                   6   subject to judicial review. See Irigaray Dairy, 153 F. Supp. 3d at 1258. Additionally, as the Fund

                                   7   points out in its Surreply, “Dolce has not presented a single case on point to support its assertion

                                   8   that an entity which is a member of a controlled group which includes other ‘employers’ of the

                                   9   party fund . . . must have its status as the ‘employer’ in the instant matter evaluated by an

                                  10   arbitrator rather than by the court.” Pls.’ Surreply to Motion, Dkt. No. 52, p. 7.

                                  11          Instead, Dolce cites to Flying Tiger Line v. Teamsters Pension Tr. Fund of Philadelphia to

                                  12   support its argument that “disputes between a company that already qualifies as an ‘employer,’”
Northern District of California
 United States District Court




                                  13   such as Dolce due to its alleged membership in a controlled group, “and a multiemployer plan

                                  14   must first be arbitrated.” Def. Dolce’s Reply to Pls.’ Resp. to Motion, Dkt. No. 49, p. 7, 10 (citing

                                  15   Flying Tiger Line v. Teamsters Pension Tr. Fund of Philadelphia, 830 F.2d 1241, 1248–51 (3d

                                  16   Cir. 1987) (“Flying Tiger Line”)). In Flying Tiger Line, a holding company of a subsidiary was

                                  17   accused by a pension fund of avoiding the imposition of a withdrawal liability through the sale of

                                  18   the subsidiary’s stock. See Flying Tiger Line, 830 F.2d at 1244–47. The Flying Tiger Line court

                                  19   held that the parties must arbitrate their dispute as to whether the principal purpose of the holding

                                  20   company’s sale of the subsidiary’s stock was to evade or avoid withdrawal liability. See id. at

                                  21   1250. Further, the court explicitly noted that its decision that arbitration was appropriate hinged on

                                  22   the fact that the dispute arose under ERISA’s “evade or avoid” provisions, subject to mandatory

                                  23   arbitration, and that the dispute was “not simply a matter of whether [the holding company] was

                                  24   an ‘employer’ as defined by the statute at the time of [the subsidiary’s] withdrawal.” See id.

                                  25   Notably, the court did not base its decision on a party’s relationship to a controlled group or any

                                  26   such holding company. See id.

                                  27          Dolce further contends that case law consistently supports a purported “general rule”

                                  28   Case No. 5:20-cv-06069-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                          8
                                          Case 5:20-cv-06069-EJD Document 64 Filed 01/28/21 Page 9 of 10




                                   1   where “an employer must first arbitrate, even when one of the issues is whether it qualified as an

                                   2   ‘employer’ at a particular location or facility.” Def. Dolce’s Reply to Pls.’ Resp. to Motion, Dkt.

                                   3   No. 49, p. 10. Dolce does not attempt to substantively address the holding in Irigaray Dairy,

                                   4   which stands in clear conflict with the so-called “general rule” that Dolce seeks this Court to

                                   5   apply. See Irigaray Dairy, 153 F. Supp. 3d at 1257–58. Instead, Dolce cites to H.C. Elliott, Inc. v.

                                   6   Carpenters Pension Tr. Fund for N. Cal. as support for its assertion that employers must first

                                   7   arbitrate, including the issue of employer-status. Def. Dolce’s Reply to Pls.’ Resp. to Motion, Dkt.

                                   8   No. 49, p. 10 (citing H.C. Elliott, Inc. v. Carpenters Pension Tr. Fund for N. California, 859 F.2d

                                   9   808 (9th Cir. 1988) (“H.C. Elliott”)). Nonetheless, the holding in H.C. Elliott does not support

                                  10   Dolce’s contention. See H.C. Elliott, 859 F.2d at 809. The parties in H.C. Elliott were sent to

                                  11   arbitration by the court; however, the parties were ordered “to proceed to arbitration as to the

                                  12   amount of the liability” and not for a determination of employer-status. H.C. Elliott, 859 F.2d at
Northern District of California
 United States District Court




                                  13   809.

                                  14           Dolce’s reliance on Resilient Floor Covering Pension Fund v. M&M Installation, Inc. is

                                  15   also unavailing. See generally Resilient Floor Covering Pension Fund v. M&M Installation, Inc.,

                                  16   630 F.3d 848 (9th Cir. 2010) (“M&M Installation”). That case was primarily concerned with

                                  17   applying the correct alter ego test to determine whether a contractor was liable for the withdrawal

                                  18   liability incurred by one of its subcontractors. See M&M Installation, Inc., 630 F.3d at 849. As the

                                  19   issue of an alter ego implies, there was a question as to who was the employer for purposes of

                                  20   withdrawal liability but, importantly, there was no mandate that the parties in M&M Installation

                                  21   must go to arbitration first. Id. In actuality, the parties were remanded to district court for the

                                  22   proper application of an alter ego test. Id.

                                  23           In Express Servs., which Dolce additionally cites for support, a pension fund pursued a

                                  24   handful of companies it accused of being alter egos of a bankrupt employer responsible for a

                                  25   withdrawal liability. See Express Servs., 426 F.3d at 643. The court in Express Servs. made the

                                  26   clear “distinction between determinations of employer status per se, which are for the court, and

                                  27   determinations of continued employer status, which are for the arbitrator.” See Express Servs., 426

                                  28   Case No. 5:20-cv-06069-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                           9
                                         Case 5:20-cv-06069-EJD Document 64 Filed 01/28/21 Page 10 of 10




                                   1   F.3d at 646. Because the accused companies “never conceded that they were previously employers

                                   2   under [ERISA],” the court held it is appropriate for the court, and not an arbitrator, to settle their

                                   3   employer-status. See id. at 647. Notably, the court did not base its holding on an analysis of an

                                   4   entity’s relationship in a controlled group that contributes to the fund. Id. Even setting the issue of

                                   5   employer-status aside, the court further held that arbitration would still “be inappropriate in this

                                   6   case because the parties’ dispute does not fall under any of the provisions enumerated in §

                                   7   1401(a).” Express Servs., 426 F.3d at 647 (citing 29 U.S.C. § 1401(a) “imposing arbitration

                                   8   requirement only for disputes between employers and funds under sections 1381 through 1399”).

                                   9          In contrast, Dolce seemingly both concedes and disputes its status as an employer. As it

                                  10   cryptically characterizes itself as “no stranger to the Fund,” Dolce claims that it “is an existing

                                  11   employer, with an established relationship to the Fund” and thus should be subject to arbitration.

                                  12   Def. Dolce’s Reply to Pls.’ Resp. to Motion, Dkt. No. 49, p. 2, 10. At the same time, Dolce
Northern District of California
 United States District Court




                                  13   “contends that it was not, and never was, an ‘employer’ of the bargaining unit employees who

                                  14   worked at the Hayes Mansion,” a position that would clearly dictate judicial review according the

                                  15   very cases that Dolce cites for support, including and especially the holding in Express Servs. Def.

                                  16   Dolce’s Reply to Pls.’ Resp. to Motion, Dkt. No. 49, p. 10; see Express Servs., 426 F.3d at 646.

                                  17          This Court sees no reason to depart from the holding in Irigaray Dairy and from the

                                  18   numerous circuit and district courts that support the proposition that, under ERISA, a party’s

                                  19   status as an employer, including for the purposes of withdrawal liability, is appropriate for judicial

                                  20   review, not arbitration.

                                  21   IV.    Conclusion

                                  22          For the reasons stated above, Dolce’s motion to dismiss is DENIED.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 28, 2021

                                  25                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  26                                                     United States District Judge
                                  27

                                  28   Case No. 5:20-cv-06069-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                          10
